 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release ("Agreement"), effective as of September
2018 (the "Effective Date"), is entered into by and between NewBridge Global
Ventures Inc. ("NBGV") and Scott Cox ("Employee"). NBGV and Employee are
collectively referred to herein as the "Parties."

 

WHEREAS, Employee's employment with NBGV was terminated on September 18, 2018;
(“the Separation Date”)

 

 

WHEREAS, the Parties wish to facilitate the orderly transition of NBGV's affairs
to a new management team, and to resolve all matters between the Parties on a
full and final basis; and

 

NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.Final Paycheck and Severance Benefits: 

 

(a)NBGV shall pay Employee for all earned but unpaid salary which as of the
Separation Date is equal to $32,297 as follows: (i) $16,148.50 on September 30,
2018 and (ii) $16,148.50 on October 31, 2018, in accordance with its regular
payroll practices. 

 

(b)NBGV will pay the Employee 12 equal payments of $12,500 per month commencing
on December 1, 2018. 

 

(i)All of Employee's unvested options that are outstanding as of the Separation
Date shall vest immediately. The Employee agrees not to sell or hypothecate more
than 2% of the shares of common stock beneficially owned by him in any 30- day
period for the next 6 months (October 2018 through March 2019), and 5% of the
shares of common stock beneficially owned by him in any 30- day period
thereafter. The Employee and his family members currently own 1,883,543 (defined
as 1,683,543 owned by Scott Cox and 200,000 owned by Donald and Janece Cox)
shares; accordingly, the Employee and his family may not sell more than 37,671
shares in any 30- day period during the next six months (October 2018 through
March 2019), and 94,177 shares in any 30- day period thereafter. 

 

2.Mutual Releases: 

 

(a)Employee's Release: In consideration for the benefits described herein, and
for other good and valuable consideration, Employee, on behalf of himself, his
heirs, executors, administrators, attorneys, agents, representatives and
assigns, hereby forever releases NBGV and its Subsidiaries and Affiliates, and
its officers, directors, trustees, owners, shareholders, employees, insurers,
benefit plans, agents, attorneys and representatives, and each of their
predecessors, successors and assigns (the “NBGV Releasees”), from any and all
claims, demands, suits, actions, damages, losses, expenses, charges or causes of
action of any nature whatsoever, whether known or unknown, relating in any way
to any act, omission, event,  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



relationship, conduct, policy or practice prior to and including the Effective
Date, including without limitation his employment with NBGV and the separation
thereof ("Claims"). This release of claims includes without limitation Claims
for discrimination, harassment, retaliation or any other violation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, and any other Claims under all other federal,
state or local laws; Claims for breach of contract; Claims for wrongful
discharge; Claims for emotional distress, defamation, fraud, misrepresentation,
or any other injury; Claims for unpaid compensation; Claims relating to
benefits; Claims for attorneys' fees and costs, Claims for reinstatement or
employment; and all other Claims under any federal, state or local law or cause
of action. Employee represents that he has not filed any such Claims, and he
further agrees not to assert or file any such Claims in the future or to seek or
accept any monetary relief with respect to Claims filed by him or on his behalf
with the EEOC or any other fair employment agency to the fullest extent
permitted by law. It is understood and agreed that this Release does not apply
to claims for breach of this Agreement or Claims that cannot be released by law.

 

(b)NBGV’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, the NBGV Releasees hereby forever release
Employee, his heirs, executors, administrators, attorneys, agents,
representatives and assigns, from any and all claims, demands, suits, actions,
damages, losses, expenses, charges  

or causes of action of any nature whatsoever, whether in law or equity, known or
unknown, seeking repayment of any compensation that Employee received or is
entitled to receive, pursuant to any agreement between the Employee and the NBGV
Releasees (the “Employee’s Compensation”), including, but not limited to, the
compensation set forth in Section 1 of this Agreement, from the beginning of the
world to and including the Effective Date. The NBGV Releasees represent that
they have not filed any Claims seeking repayment of Employee’s Compensation and
further agree not to assert or file any Claims in the future or to seek or
accept any monetary relief with respect to Claims seeking repayment of
Employee’s Compensation.

It is further understood and agreed that this Release shall not apply to claims
for breach of this Agreement or Claims that cannot be released by law.  

 

3.Reinstatement: Employee waives all claims for reinstatement or employment with
NBGV and its Subsidiaries and Affiliates, and their successors and assigns, and
he agrees not to seek such reinstatement or employment in the future unless the
Parties agree otherwise in writing. 

 

4.Return of Property: Employee shall return all property of NBGV and its
Subsidiaries and Affiliates, and all copies, excerpts or summaries of such
property, in his possession, custody or control as soon as practicable, but no
later than September 30, 2018. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

5.SEC Filing: The Parties acknowledge and agree that this Agreement will be
publicly filed with the SEC. Employee agrees to use reasonable efforts to
cooperate with NBGV in providing information with respect to all reports
required to be filed by NBGV with the SEC as they relate to required information
with respect to Employee. 

 

6.Non-Disparagement and Non-Assistance: Employee agrees not to make any
disparaging comments about NBGV or any of its Subsidiaries and Affiliates or
their past, present or future management, officers, trustees or employees to any
person or entity who is not a party to this Agreement, and he further agrees not
to provide any form of assistance to, or to cooperate with, any person or entity
asserting or intending to assert any claim or legal proceeding against NBGV or
any of its Subsidiaries and Affiliates except as may be required by law or legal
process. NBGV agrees that its Officers, Board members, and any persons involved
in negotiating this Agreement will not make any disparaging comments about
Employee to any person or entity, and also agrees not to provide any form of
assistance to, or to cooperate with, any person or entity asserting or intending
to assert any claim or legal proceeding against Employee, except as may be
required by law or legal process. 

 

7.Cooperation: Employee agrees to use reasonable efforts to cooperate with NBGV
upon written request for a period of one year following the Effective Date
regarding matters pertaining to NBGV that he has personal knowledge of This
includes assisting NBGV in transitioning the CEO position to a new person
designated by NBGV's Board of Directors. In the event that NBGV becomes involved
in any civil or criminal litigation, administrative proceeding or governmental
investigation, Employee shall, upon written request, use reasonable efforts to
cooperate and assist NBGV, including without limitation, furnishing relevant
information, attending meetings, and providing statements and testimony. NBGV
will reimburse Employee for all reasonable and necessary time and expenses he
incurs in complying with this Section. 

 

8.Confidential Information: Employee shall not, except as required by law, use
or disclose to any person or entity any Confidential Information. For the
purposes of this Section, "Confidential Information" means information Employee
obtained through or as a consequence of his employment with NBGV relating to
NBGV's business which is not in the public domain and includes, without
limitation, trade secrets, methods of operation, business plans, leads,
financial information, research and statistical data. Information does not lose
its protection as Confidential Information if it is disclosed in violation of an
obligation not to disclose it. 

 

9.Non-Solicitation: For period of one year, Employee shall not directly or
indirectly for himself or any other person or entity, whether as an employee,
officer, director, consultant, agent, representative, partner, owner,
stockholder or in any other capacity, (i) solicit any person who then is or was
at any time in the preceding six (6) month period employed by NBGV as an
employee or independent contractor, to resign from NBGV or to accept employment
as an employee or independent contractor with any other person or entity; or
(ii) solicit any person or entity who then is or was at any time in the
preceding six (6) month period in a business relationship with NBGV to end or
curtail such relationship or to engage in business of the type engaged in by
NBGV with another person or entity. Employee agrees that these restrictions are
reasonable and necessary for the protection of NBGV's business.  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



Employee further agrees that in the event he breaches any provision in this
Section, NBGV shall be entitled to injunctive relief in addition to such other
relief as a court may deem proper. Notwithstanding the above, this Section 9
does not prohibit Employee from engaging third party service providers and
consultants who are providing services to NBGV but also provides the same
services to other entities so long as it is not in conflict with NBGV business.

 

10.Miscellaneous: This Agreement represents the entire agreement of the Parties,
and supersedes all other agreements, discussions and understandings of the
Parties, concerning the subject matter, except for the Employment Agreement. In
the event of a conflict, ambiguity, or inconsistency between the terms of this
Agreement and the Employment Agreement, the terms of the Employment Agreement
shall prevail. All other express or implied agreements of the Parties not
expressly contained or incorporated by reference herein are terminated and of no
further force or effect. 

 

11.No Modification: This Agreement may not be modified in any manner except in a
written document signed by both Parties. 

 

12.Severability: Should any provision of this Agreement be held to be invalid or
unenforceable by a court of competent jurisdiction, it shall be deemed severed
from the Agreement, and the remaining provisions of the Agreement shall continue
in full force and effect. 

 

13.Governing Law and Jurisdiction: This Agreement shall be construed exclusively
in accordance with the laws of the State of Utah, without regard to the
principles of conflicts of laws therein. Moreover, the Parties hereby consent to
the personal jurisdiction of the federal and state courts located in Salt Lake
City, Utah. 

 

14.Attorneys' Fees and Costs: In the event of any action, claim, or proceeding
to interpret or enforce this Agreement, the prevailing party shall be awarded
his or its reasonable attorneys' fees and costs. 

 

15.Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns. Employee may
not assign any right or obligation hereunder without NBGV's prior written
consent. NBGV may assign its rights and obligations here under to any successor
in interest. 

 

16.Section 409A: To the extent that such requirements are applicable, this
Agreement is intended to comply with the requirements of Section 409A of the
Internal Revenue Code ("Section 409A") and shall be interpreted and administered
in accordance with that intent. If any provision of the Agreement would
otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict. Further, for
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the deferral election
rules under Section 409A and the exclusion from Section 409A for certain
short-term deferral amounts. Anything to the contrary herein notwithstanding, in
the event that any such benefit or payment is deemed to not comply 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



with Section 409A, SLTK and Employee agree to renegotiate in good faith any such
benefit or payment so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved, provided, however, that any
resulting renegotiated terms shall provide to Employee, to the extent reasonably
practicable, the after-tax economic equivalent based on what otherwise would
have been provided to Employee pursuant to the terms of this Agreement.

 

17.Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument. 

 

18.Non-Admission: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party. 

 

19.Representations: Neither party has relied upon any representations or
statements made by the other party hereto which are not specifically set forth
in this Agreement. 

 

20.Headings: Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. 

 

21.Construction: This Agreement is the result of negotiation between the Parties
and their respective counsel. This Agreement will be interpreted fairly in
accordance with its terms and conditions and without any strict construction in
favor of either party. Any ambiguity shall not be interpreted against the
drafting party. 

 

22.Notices: Any and all notices required hereunder shall be in writing and shall
be 

(i)sent by certified, first-class mail, postage prepaid, (ii) sent by national
overnight courier or 

(ii)delivered by facsimile (with the original promptly sent by any of the
foregoing manners), to the addresses or facsimile numbers of the other party as
set forth below. The effective date of any notice hereunder shall be the date of
receipt by the receiving party. 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

 

To Employee:            

 

Scott Cox

 

 

 

4374 Liam Drive

 

 

 

Frisco, Texas 75034

 

 

 

 

 

 

 

Telephone: 972-948-1179

 

 

 

email: scox219@gmail.com

 

 

 

 

 

To NBGV:

 

NewBridge Global Ventures, Inc.

 

 

 

626 East 1820 North Oram, Utah 84097

 

 

 

 

 

 

 

   

 

 

 

Attn: Robert Bench, CFO

 

 

 

 

 

 

 

Telephone: 801-362-2115

 

 

 

email: bob@newbridgegv.com

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement.

 

 

 

 

 

 

 

 

 

NewBridge Global Ventures, Inc..

 

 

 

 

 

 

 

 

 

 

By:

 

Date:

 

 

Todd Lee, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Date:

 

 

Scott Cox

 

 

--------------------------------------------------------------------------------

7

 